DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhl et al (US 2017/0321334).
Kuhl et al teach (see abstract, fig. 6, Table 4, paragraph [0069]) a membrane electrode assembly comprising a cathode catalyst layer (620), an anode catalyst layer (640) and a membrane (collectively 660) disposed between the cathode catalyst layer and the anode catalyst layer and comprising an anion-conducting polymer layer (cathode buffer layer 625 comprising an anion-conducting polymer and polymer that conducted both anions and cations), and a cation-conducting polymer layer (anode buffer layer 645 comprising a cation-conducting polymer).  The cation-conducting polymer layer (645) was located between the anode catalyst layer (640) and the anion-conducting polymer layer (625).  Further, the bipolar interface between the cation-conducting polymer layer (645) and the anion-conducting polymer layer (625) included a second anion-conducting polymer layer (665).  Since the cathode buffer layer (625) included an anion-conducting polymer and an amphoteric-conducting polymer, the second anion-conducting polymer layer (665) inherently possessed higher ion exchange capacity because it was comprised solely of an anion-conducting polymer.  
Claims 17, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al (US 2017/0183789).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.  Matthews et al also teach (see paragraph [0043]) that the anionic exchange membrane may have a thickness of less than 90 micrometers, 60 micrometers, or even 30 micrometers.  This disclosure overlaps with the instantly claimed range at 5-30 micrometers.
	Regarding claim 23, Matthews et al define “polymer” as having an average molecular weight of at least 10,000 dalton (10 kg/mol), and that the entire scope of the term “polymer” included values up to 1,500,000 dalton (1500 kg/mol).  Thus, Matthews et al teach that the anion-exchange polymer had a molecular weight of at least 10 kg/mol and clearly contemplated the polymer having a molecular weight of at least 100 kg/mol (100,000 dalton).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 2017/0183789) in view of Pintauro et al (US 2019/0134570).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.
Thus, Matthews et al fail to teach that the bipolar membrane interface included (a) covalent cross-linking of the cation-exchange polymer layer with the anion-exchange polymer layer, (b) interpenetration of the anion-exchange polymer layer with the cation-exchange polymer layer or (c) a layer of a second anion-exchange polymer, wherein the ion exchange capacity of the second anion-exchange polymer layer is higher than the ion exchange capacity of the anion-exchange polymer layer.  
Pintauro et al teach (see abstract, fig. 1, paragraphs [0081]-[0082]) an enhancement for bipolar membranes comprising interpenetration of the anion-conducting polymer layer and the cation-conducting polymer layer which achieves the effect of increasing interfacial area for water splitting at the junction (i.e. interface) between the layers which increases adhesion between the two layers and lowers the membrane voltage drop for the same operating current density.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the interpenetration of the anion-conducting polymer layer and the cation-conducting polymer layer taught by Pintauro et al to the bipolar membrane of Matthews et al because Pintauro et al teach that the interpentration increased adhesion between the two polymer layers and also lowered the membrane voltage drop.
Regarding claim 2, Pintauro et al teach using the interpenetration of the two polymer layers.  Further, Pintauro et al teach (see paragraph [0014]) the interface having protrusions of 1-25 m.
Regarding claim 3, Pintauro et al teach using the interpenetration of the two polymer layers.  Further, Pintauro et al teach (see paragraph [0014]) the interface having protrusions of 1-25 m.  Lastly, in paragraph [0140], Pintauro et al describe creating a 6 m thick interface between two 12 m thick layers of polymer, which is equivalent to 50% of the total thickness of the anion-conducting polymer layer.
Regarding claim 4, Pintauro et al teach using the interpenetration of the two polymer layers.  Since the interface layer comprised anionic-exchange polymer on one side and cationic-exchange polymer on the other side, one of ordinary skill in the art would have expected a natural gradient to exist in the interpenetrating interface layer.  
Regarding claim 5, Pintauro et al teach using the interpenetration of the two polymer layers thereby forming a mixture of the anion-exchange polymer and the cation-exchange polymer at the interface.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al (US 2017/0321334).
Kuhl et al fail to teach the relative thickness of the various layers of the membrane.
However, absent a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation ot determine an optimal ratio of the thickness of the second anion-conducting polymer (665) to the anion-conducting polymer layer (625).  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al (US 2017/0321334) in view of Hao et al (“Preparation of solvent-resistant anion-exchange membranes”).
Kuhl fails to teach the additional properties (ion exchange capacity and water uptake) of the various layers of the membrane electrode assembly.  
However, Hao et al teach (see paragraph spanning pages 15 and 16 and first paragraph on page 20) that (1) with an increase in the anion-exchange functional group content the ion-exchange capacity increased and (2) higher ion exchange capacity lead to larger water uptake.
Regarding claims 7 and 8, it would have been obvious to one of ordinary skill in the art per the teaching of Hao et al, that, in the device of Kuhl et al, the ion exchange capacity of the second anion-conducting polymer would have been higher than the ion exchange capacity of the anion-conducting polymer layer because the anion-exchange functional group in the second anion-conducting polymer was at a higher concentration.  It would have been well within the ordinary level of skill in the art to have conducted routine optimization of the ion exchange capacity of the two layers of Kuhl et al to achieve a workable or optimal bipolar membrane electrode assembly.
Claims 1, 12, 13, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 2017/0183789) in view of Xu et al (“Preparation of PVA-GA-CS/PVA-Fe-SA bipolar membrane and its application in electro-generation of 2,2-dimethyl-3-hydroxypropionic acid”).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.
Thus, Matthews et al fail to teach that the bipolar membrane interface included (a) covalent cross-linking of the cation-exchange polymer layer with the anion-exchange polymer layer, (b) interpenetration of the anion-exchange polymer layer with the cation-exchange polymer layer or (c) a layer of a second anion-exchange polymer, wherein the ion exchange capacity of the second anion-exchange polymer layer is higher than the ion exchange capacity of the anion-exchange polymer layer.  
Xu et al teach (see abstract, fig. 2, sections 1 and 4) creating a bipolar membrane for conducting electrolysis, wherein the anion exchange polymer layer (PVA-GA-CS) was cross-linked to the cation exchange polymer layer (PVA-Fe-SA) using glutaraldehyde.  The cross-linked bipolar membrane exhibited good “electrochemical property”, had improved ionic conductivity and high current efficiency when used for electrolysis.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a glutaraldehyde crosslinked bipolar membrane as taught by Xu et al for the bipolar membrane of Matthews et al because Xu et al teach that the glutaraldehyde crosslinked bipolar membrane had improved ionic conductivity and good electrochemical property and permitted high current efficiency when used for electrolysis.
Regarding claims 12, 13 and 16, per paragraph [0067] of the instant specification, glutaraldehyde is a chemical that meets the definition of these claims, where [Ak] was a substituted alkylene and [L] was a covalent bond.  Additionally, since glutaraldehyde possessed covalent bonds at either end of the alkylene group, L3 was 2.  
Claims 1, 10, 12, 13, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 2017/0183789) in view of Yang et al (“Preparation of a bipolar membrane by photografting polymerization”).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.
Thus, Matthews et al fail to teach that the bipolar membrane interface included (a) covalent cross-linking of the cation-exchange polymer layer with the anion-exchange polymer layer, (b) interpenetration of the anion-exchange polymer layer with the cation-exchange polymer layer or (c) a layer of a second anion-exchange polymer, wherein the ion exchange capacity of the second anion-exchange polymer layer is higher than the ion exchange capacity of the anion-exchange polymer layer.  
Yang et al teach (see abstract, sections 1, 2.1, 2.2, and 4) creating a bipolar membrane, wherein the anion exchange polymer layer was exposed to a monomers of a cation exchange polymer in the presence of a cross-linking chemical (divinylbenzene or neopentyl glycol diacrylate).  The cross-linking chemical increased the grafting of the cation exchange polymer layer to the anion exchange polymer layer.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a divinylbenzene or nopentyl glycol diacrylate crosslinked bipolar membrane as taught by Yang et al for the bipolar membrane of Matthews et al because Yang et al teach that the cross-linking agent enhanced grafting (i.e. adhesion) of the two polymer layers of the formed bipolar membrane.
Regarding claim 10, divinylbenzene meets the requirements of formula (I) where R7 and R8 are H or aliphatic (-CH=CH2).  
Regarding claims 12 and 16, neopentyl glycol diacrylate (H2C=CHCO2CH2)2C(CH3)2) met the requirements of claim 12 of [Ak] where Ak was a substituted alkylene or heteroalkylene and the linking moiety [L] included -O- or -C(O)- or -OC(O)-.  
Regarding claim 13, neopentyl glycol diacrylate (H2C=CHCO2CH2)2C(CH3)2) met the requirements of claim 13 of Ak-[X’]2 where X’ included -C(O)- or -O-.  
Claims 1, 10-16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al (US 2017/0183789) in view of Balster et al (“Tailoring the interface layer of the bipolar membrane”).
Matthews et al teach (see Embodiments 1, 8, and 9, and also paragraph [0026]) a membrane electrode assembly comprising a cathode catalyst layer, an anode catalyst, and a bipolar membrane disposed between the cathode catalyst layer and the anode catalyst layer, with the bipolar membrane comprising a layer of anionic-exchange polymer and a layer of cationic-exchange polymer (inherently) forming a bipolar interface at the junction between the two polymer layers.  The cation-exchange polymer layer was positioned adjacent to the anode catalyst layer per paragraph [0041] of Matthews et al.
Thus, Matthews et al fail to teach that the bipolar membrane interface included (a) covalent cross-linking of the cation-exchange polymer layer with the anion-exchange polymer layer, (b) interpenetration of the anion-exchange polymer layer with the cation-exchange polymer layer or (c) a layer of a second anion-exchange polymer, wherein the ion exchange capacity of the second anion-exchange polymer layer is higher than the ion exchange capacity of the anion-exchange polymer layer.  
Balster et al teach (see abstract, sections 1, 2.1, 2.2, and 3.1) creating a bipolar membrane, wherein the cation exchange polymer layer was coated with a layer of Fe(OH)3 in SPEEK (sulfonated poly(ether ketone)) which was capable of forming covalent bonds with the cation exchange polymer, followed by coating with a layer of anion exchange polymer, which was also capable of forming covalent bonds with the SPEEK interface layer.  Therefore, one of ordinary skill in the art would have expected the SPEEK interface layer of Balster et al to cross-link with both the cation exchange polymer and the anion exchange polymer.     Balster et al teach (see section 3.1 and fig. 7) that the SPEEK layer lowered the electric resistance of the bipolar membrane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a Fe(OH)3 and SPEEK interface layer as taught by Balster et al for the bipolar membrane of Matthews et al because Balster et al teach that the SPEEK interface layer lowered the electrical resistance of the bipolar membrane.  As noted above, the SPEEK layer was inherently capable of bonding to both the cation exchange polymer and the anion exchange polymer, and at least some degree of cross-linking would have been expected to occur.
Regarding claims 10, SPEEK (sulfonated poly(ether ketone)) meets at least formula (II) where R7 and R8 were H or the sulfonic group as an electron-withdrawing moiety.
Regarding claim 11, the S (sulfonated) portion SPEEK included sulfonic acid groups as electron-withdrawing moieties.
Regarding claim 12, SPEEK meets the definition of a substituted arylene.
Regarding claim 13, SPEEK meets the definition of a substituted arylene with X’ being -O-.
Regarding claims 14 and 15, SPEEK meets the definition of -LA-XA where LA was the poly(ether ketone) backbone and XA was the sulfonic acid moiety.
Regarding claim 16, SPEEK included ether (-O-) and carbonyl (-C(O)-) linking moieties.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as noted in the rejection grounds for claims 7 and 8 above, it was expected that the layer with higher ion exchange capacity would have higher water uptake.  Since the central layer (665) of Kuhl et al was expected to have ion exchange capacity, it also would have been expected to have higher water uptake, not lower as required by instant claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794